Title: To George Washington from Herbert McElroy, 21 July 1789
From: McElroy, Herbert
To: Washington, George



New York July 21st 1789

The Application of Herbert McElroy an Inhabitant of the City of Burlington in the State of New Jersey—humbly Sheweth
That Your applicant encouraged by a Number of respectable Citizens, makes application for the Offices of Collector and Naval Officer of the Port and District of Burlington.
That no Person to your applicants Knowledge has applied for the said Offices, unless the former Naval Officer, who is inelligible upon account of his not living near the Port, as I am informed the Bill as it now stands requires he should—This consideration is a further Inducement—Without doubt some Recommendation should be produced—I therefore take the Liberty to Refer Your Excellency to the Members of New Jersey, or the Governor thereof, for information on that head.
Should Your Excellency think proper to Appoint me, I hope that my Attention to the duties of the Office, will fully Evince to Your Excellency that your Appointment is not unworthy.
Your Applicant therefore Prays that your Excellency will be pleased to Appoint him to the said offices and as in duty bound will ever pray

Herbert McElroy

